Title: John Adams to John Quincy Adams, 17 March 1780
From: Adams, John
To: Adams, John Quincy



My dear Son
Paris March 17. 1780

I have received your Letter, giving an Account of your Studies for a day. You should have dated your Letter.
Making Latin, construing Cicero, Erasmus, the Appendix de Diis et Heroibus ethnicis, and Phaedrus, are all Exercises proper for the Acquisition of the Latin Tongue; you are constantly employed in learning the Meaning of Latin Words, and the Grammar, the Rhetorick and Criticism of the Roman Authors: These Studies have therefore such a Relation to each other, that I think you would do well to pursue them all, under the Direction of your Master.
The Greek Grammar and the Racines I would not have you omit, upon any Consideration, and I hope your Master will soon put you into the Greek Testament, because the most perfect Models of fine Writing in history, Oratory and Poetry are to be found in the Greek Language.
Writing and Drawing are but Amusements and may serve as Relaxations from your studies.

As to Geography, Geometry and Fractions I hope your Master will not insist upon your spending much Time upon them at present; because altho they are Useful sciences, and altho all Branches of the Mathematicks, will I hope, sometime or other engage your Attention, as the most profitable and the most satisfactory of all human Knowledge; Yet my Wish at present is that your principal Attention should be directed to the Latin and Greek Tongues, leaving the other studies to be hereafter attained, in your own Country.
I hope soon to hear that you are in Virgil and Tully’s orations, or Ovid or Horace or all of them.

I am, my dear Child, your affectionate Father,
John Adams


P.S. The next Time you write to me, I hope you will take more care to write well. Cant you keep a steadier Hand?

